Citation Nr: 0918786	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  01-01 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from November 1948 to June 1952.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a May 2000  rating decision of the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  In November 2003 and in August 2005, the case 
was remanded for additional development.  


FINDINGS OF FACT

1. The Veteran died in February 1998; the listed immediate 
cause of his death was pneumonia, due to squamous cell cancer 
of the lung, due to tobacco and asbestos exposure; 
hypertension and diabetes mellitus are listed as significant 
conditions contributing to death but unrelated to the primary 
causes of death.

2. The record does not demonstrate that the Veteran was 
exposed to asbestos in service; competent medical evidence 
relates the Veteran's lung cancer to postservice occupational 
asbestos exposure.

3. The Veteran had not established service connection for any 
disability.  

4. The Veteran's squamous cell cancer of the lung, which 
caused his death, was not manifested during his active 
service or within one year thereafter, and the preponderance 
of the evidence is against a finding that such disability is 
related to his service or to any event therein.

5. The Veteran's hypertension and diabetes, which are listed 
as contributory causes of his death, were not manifested in 
service or in the first year following his separation from 
service, and are not shown to have been related to his 
service.
CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1310, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The initial adjudication in this matter preceded the 
enactment of the VCAA.  In Pelegrini, supra, the U.S. Court 
of Appeals for Veterans Claims (Court) held that where notice 
was not mandated at the time of the initial agency of 
original jurisdiction (AOJ) decision, the AOJ did not err in 
not providing the notice prior to the initial adjudication; 
instead, the claimant had a right to timely content-complying 
notice and proper subsequent VA process.  February 2005, 
October 2005, and July 2006 letters explained the evidence 
necessary to substantiate the appellant's claim, the evidence 
VA was responsible for providing, and the evidence she was 
responsible for providing.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that proper VCAA notice for dependency and indemnity 
compensation (DIC) claims must also include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected claim; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The aforementioned letters did not advise 
the appellant on how to substantiate a DIC claim based on a 
previously service-connected disability.  However, as the 
Veteran had not established service connection for any 
disability, she is not prejudiced by the lack of such 
notice.  In compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the July 2006 letter also informed the 
appellant of disability rating and effective date criteria.   
A June 2002 supplemental statement of the case (SSOC) 
outlined the regulation implementing the VCAA, and notified 
the appellant of what the evidence showed, of governing legal 
criteria, and of the bases for the denial of the claim.  
January 2005 and March 2009 SSOCs readjudicated the matter 
after the appellant had opportunity to respond to all 
previous notices and additional evidence received was 
considered.  Consequently, she is not prejudiced by any 
technical notice deficiency, including in timing, that may 
have occurred earlier in the process, nor is it so alleged.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 541-542 (2006) 
(a notice defect can be cured by proper notice followed by 
readjudication of the claim by the Agency of Original 
Jurisdiction).

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO did not arrange for a 
medical opinion because it was not warranted.  Absent any 
competent (medical) evidence suggesting that the Veteran's 
cause of death, pneumonia due to squamous cell lung cancer, 
was associated with his service, to include his alleged 
exposure to asbestos in service, or that a listed 
contributory cause of death (hypertension, diabetes) was 
related to his service, an examination to secure a medical 
nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The 
appellant has not identified any other pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The Veteran died on February [redacted], 1998.  His death certificate 
shows that the immediate cause of his death was pneumonia due 
to squamous cell cancer of the lung due to tobacco and 
asbestos exposure.  The death certificate also notes that for 
30 years the Veteran had been employed as a mechanic in a 
sheet metal business, and that the Veteran's death was 
considered that the manner of death was an accident, the 
accident being injury through inhalation of asbestos at the 
Veteran's place of employment.  Hypertension and diabetes 
mellitus are listed as significant conditions contributing to 
death. 

It is the appellant's contention that the Veteran's lung 
cancer was the result of his exposure to asbestos in service.  
In her January 2001 VA Form 9, substantive appeal, she 
stated, "I believe that my husbands [sic] death, cancer 
caused by asbestosis is directly related to his military 
experience as a warehouseman (3 years).  During the time my 
husband was in the military, it is widely known that the 
warehouses had asbestos everywhere.  The asbestos was used 
for insulation and for other reasons as well.  His continual 
exposure during 31/2 years of active duty caused him to breathe 
in the asbestos which significantly contributed to his death 
in later years."  

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that some of the 
Veteran's service personnel records may have been destroyed 
in a 1973 fire at that facility.  In October 2005, the NPRC 
certified that there were no available records showing the 
Veteran's units of assignment, their locations, or his duties 
throughout his service; therefore, it was unable to determine 
that the Veteran was exposed to asbestos in service.

The Veteran's DD 214 documents that he served in the U.S. 
Army, and that his most significant duty assignment was with 
Company B, 87th Reconnaissance Battalion.  His military 
occupational specialty (MOS) number is listed as 3815; the 
related civilian occupation is a storage man.

The Veteran's STRs, including his June 1952 service 
separation physical examination report, are silent for 
findings, complaints, treatment, or diagnosis relating to 
lung disability (including pneumonia or lung cancer), 
hypertension, or diabetes.  A chest X-ray at the time of the 
separation physical examination was normal; the lungs and 
endocrine system were normal; and the Veteran's blood 
pressure was 110/60. 

Postservice private treatment records from French Hospital 
Medical Center, Dr. D.P., Arroyo Grande Community Hospital, 
and Central Coast Pathology Consultants show that lung cancer 
was diagnosed in December 1997.  They also show that his 
history included smoking two packs of cigarettes per day for 
54 years, quitting 5-6 years prior to the diagnosis, and 
being a retired sheet metal worker who worked around 
asbestos.  

In January 1998, the Veteran underwent two doses of 
chemotherapy.  Several days later, he developed a neutropenic 
fever, which required him to be hospitalized at Arroyo Grande 
Community Hospital where he developed an ileus and post-
obstructive pneumonia.  Because of his failure to respond to 
antibiotic treatment, he was transferred to French Hospital 
Medical Center for inpatient radiation therapy.  While the 
ileus had resolved by the time he was hospitalized at French 
Hospital Medical Center, the post-obstructive pneumonia did 
not, and despite aggressive treatment, the condition worsened 
until he died on February [redacted], 1998.

In a May 1999 report from Diagnostic Specialties Laboratory, 
Dr. S.P.H., states he received the following for review: the 
Veteran's right and left lungs plus omental tissue and 
mesentery, and medical records and reports.  After reviewing 
the Veteran's medical records and conducting an asbestos 
digestion analysis, he made the following summary statements: 
1) The Veteran was a 72-year-old man who was stated to have 
radiographic evidence of interstitial lung disease, bilateral 
pleural thickening, and mild chronic obstructive pulmonary 
disease; 2) The right and left lungs showed upper lobe 
centrilobular emphysema and the right lung showed a large 
hilar mass; 3) Microscopic examinations of the lung tissue 
showed areas of visceral pleural fibrosis, subpleural 
interstitial fibrosis, organizing thrombi in pulmonary 
arteries, congestion, edema, and focal areas of scarring 
around bronchioles in association with dust, with mild 
alveolar septal interstitial fibrosis in some sections.  
Iron-stained sections also showed one ferruginous body 
consistent with an asbestos body; 4) Asbestos digestion 
analysis showed 85, 210, 80 and 75 asbestos bodies per gram 
of wet lung tissue in the left upper lobe, left lower lobe, 
right upper lobe, right middle lobe, and right lower lobe, 
respectively; and 5) Based on radiographic evidence of 
interstitial fibrosis and pathologic evidence consistent with 
focal asbestosis, the Veteran's lung tissue had a sufficient 
concentration to cause lung cancer.  Based on evidence of 
centrilobular emphysema, the Veteran's lung cancer was caused 
by the combined effect of asbestos and cigarette smoke.

In a June 1999 letter, Dr. B.R.H. notes that he reviewed the 
Veteran's medical records, X-rays, death certificate, 
itemized statements of earnings from the Social Security 
Administration, and determined that there were two factors in 
the Veteran's medical history that should be considered in 
the causation of his lung malignancy: cigarette smoking and 
asbestos exposure.  With respect to the asbestos exposure, 
Dr. B.R.H. noted that the Veteran's itemized statements of 
earnings showed he began working as a sheet metal worker in 
1956 and continued to work in that trade for decades.  Based 
upon the additional information provided to him by the law 
office requesting his expert opinion, Dr. B.R.H. estimated 
that the Veteran was exposed to asbestos from 1956 to the 
early 1970s, as a sheet metal worker.  Noting that the 
Veteran first became disabled in October 1997 and remained 
totally disabled until he died in February 1998 from 
metastatic lung cancer, Dr. B.R.H. opined that the lung 
cancer was caused by the combined effect of asbestos exposure 
and cigarette smoking.  Addressing the issue of latency, he 
stated, "The date in the literature indicates that the most 
reasonable latency period to pick for lung cancer is 10 
years.  That is all asbestos exposure up until 10 years prior 
to diagnosis should be considered a contributing factor in 
the development of the malignancy.  [The Veteran's] diagnosis 
of lung cancer was made late in 1997, therefore theoretically 
all asbestos exposure up until late 1987 should be considered 
a contributing factor in development of malignancy.  Based 
upon the information provided by [the law office] he was 
exposed to asbestos from 1956 until the early 1970's.  All of 
that exposure contributed to the development of his 
malignancy."  

In a January 2001 letter, Dr. D.P. stated, "There is a 
possibility that [the Veteran's] cancer was caused by 
asbestos exposure while he served in he military."  In a 
November 2005 letter, he explained that he based this opinion 
on the Veteran's report of having been exposed to asbestos 
and tobacco use, coupled with the standard oncology textbook 
description of asbestos as a risk factor for lung cancer 
(DeVita, V., et al., CANCER, PRINCIPLES AND PRACTICE OF ONCOLOGY, 6TH 
EDITION, p. 204).  Dr. D.P. then stated, "I have no idea 
whether his asbestos exposure occurred in the military, nor 
do I know if he would have developed lung cancer had he not 
smoked 2 packs of cigarettes daily for 54 years."

A coroner's report from the San Luis Obispo County Sheriff-
Coroner's Office, received in January 2002, notes that after 
the Deputy Coroner received a copy of the Veteran's death 
certificate, it was determined that a records review would be 
conducted with Dr. D.P. (the certifying physician) based upon 
the corresponding relationship between the Veteran's 
occupation (sheet metal business) and one of the listed 
contributing causes of death, tobacco and asbestos exposure.  
During the Deputy Coroner's phone interview with Dr. D.P., 
the latter stated that according to the Veteran, he smoked 
two packs of cigarettes a day for approximately 50 years, 
with his last cigarette smoked approximately 6 years ago, and 
was exposed to asbestos throughout his career.  Dr. D.P. then 
stated that X-rays taken had not been suggestive of asbestos, 
and there was no supportive evidence that the Veteran's death 
was related to lung cancer; however, he could not rule it out 
as a causal factor.  Given the Veteran's advanced condition, 
Dr. D.P. did not conduct any testing to determine if asbestos 
was related, stating that it would have been an unnecessary 
procedure.  The Deputy Coroner noted that no autopsy was 
ordered in this case.  The manner of death was deemed 
accidental (accidental inhalation of asbestos).

C.	Legal Criteria and Analysis

As the Veteran's service records were apparently in large 
part destroyed by a fire at the facility storing such 
records, VA has a heightened obligation on the Board's part 
to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather, it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

For certain chronic diseases (including malignant tumors, 
hypertension, and diabetes), service connection may be 
established on a presumptive basis if they are manifested to 
a compensable degree in a specified period of time 
postservice (one year for malignant tumors, hypertension, and 
diabetes). 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

With respect to claims involving asbestos exposure, there is 
no specific statutory guidance, nor has the Secretary of VA 
promulgated any regulations regarding development of such 
claims.  However, VA has issued a circular on asbestos-
related diseases, which has been incorporated into the VA 
Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, 
Asbestos-Related Diseases (May 11, 1988); VA Adjudication 
Procedure Manual Rewrite M21-1MR (VA Manual), IV.ii.2.C.9.  
The provisions stipulate that VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service, develop whether there was pre-service and/or 
postservice occupational and other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

The record reflects that the Veteran died of lung cancer.  It 
was diagnosed in December 1997, some 45 years after his 
separation from service, and was determined to have been 
caused by the combined effects of asbestos exposure and 
cigarette smoke.  See May 1999 report from Diagnostic 
Specialties Laboratory.  What remains necessary for the 
appellant to establish service connection for the lung cancer 
(and thereby for the cause of the Veteran's death) is 
evidence that it was related to the Veteran's service.  There 
is no competent evidence that lung cancer was manifested in 
service or in the Veteran's first postservice year.  
Consequently, service connection for the lung cancer on the 
basis that it became manifest in service is not warranted, 
and the chronic disease presumptive provisions of 38 U.S.C.A. 
§ 1112 do not apply.

To establish service connection for lung cancer under these 
circumstances, the appellant must show affirmatively that the 
disease was somehow otherwise related to the Veteran's active 
service, to include asbestos exposure therein.  The Board 
acknowledges that there is a known latent period of 10 to 45 
or more years for the development of a disease, such as lung 
cancer, due to asbestos exposure.  See VA Manual, 
IV.ii.2.C.9.d.  However, after a careful review of the 
evidence of record, the Board finds that there is no credible 
evidence that the Veteran was exposed to asbestos during his 
service.  There is absolutely no objective evidence that he 
was exposed to asbestos while serving in the U.S. Army.  
Significantly, the Veteran's DD 214 lists his MOS number as 
3815; the related civilian occupation is storage man.  This 
is not one of the major occupations involving exposure to 
asbestos in the military.  See VA Manual, IV.ii.2.C.9.f 
(noting that the major occupations known to involve asbestos 
exposure include: mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture 
and installation of products (such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment).

[Notably, the Board attempted to assist in the development 
for such evidence by remanding this matter in August 2005 for 
an exhaustive search of potential alternate sources that 
might indicate whether the Veteran had asbestos exposure in 
service.  His service personnel records were evidently 
destroyed in the 1973 fire at the NPRC, and the only 
available service personnel record is his DD 214, which lists 
the battalion with which he served.  In October 2005, the 
NPRC certified that without additional and more specific 
information, such as the units and locations to which the 
Veteran might have been assigned, and his duties within those 
units, there are no other records it can search to determine 
whether he was exposed to asbestos in service.  In light of 
the exhaustive development that has been conducted already, 
the Board finds that any further attempts at development for 
this information would be fruitless.]  

The only competent (medical) evidence of record pertaining to 
the etiology of the Veteran's lung cancer, the June 1999 
letter from Dr. B.R.H., relates it to his postservice 
occupational exposure.  Dr. B.R.H. reviewed the Veteran's 
itemized statements of earnings and provided a detailed, 
extensive history of the Veteran working in postservice 
occupations where he would be exposed to asbestos; 
specifically, he found that the Veteran was exposed to 
asbestos from 1956 to the early 1970s (all postservice).  He 
opined that this exposure contributed to the development of 
he Veteran's lung cancer.  Dr. B.R.H. did not find that the 
Veteran was exposed to asbestos in service, nor was such 
allegation presented to him when he was provided with medical 
records to review for his expert opinion as to the etiology 
of the Veteran's lung cancer.  While the appellant has 
alleged subsequently that the Veteran was exposed to asbestos 
in service, in light of the substantial more contemporaneous 
evidence to the contrary (which, notably, was compiled 
without VA compensation financial gain as a consideration), 
such allegations are simply not credible.

The appellant did submit a January 2001 letter from Dr. D.P., 
the Veteran's treating physician at the time of his death, 
wherein he stated that there was a possibility that the 
Veteran's cancer was caused by asbestos exposure in the 
military.  However, in a November 2005 addendum letter, he 
explained that this opinion was based in part on the 
Veteran's report of having been exposed to asbestos and 
tobacco use, and added, "I have no idea whether this 
asbestos exposure occurred in the military."  In LeShore v. 
Brown, 8 Vet. App. 405 (1995), the Court held that a medical 
opinion based solely upon an unsubstantiated history as 
related by a veteran is not accepted as a credible medical 
opinion.  Therefore, Dr. D.P.'s January 2001 opinion is 
entirely speculative in nature and without probative value.  
This is particularly true given his November 2005 addendum 
statement wherein he admitted that he did not know whether 
the Veteran's history of asbestos exposure occurred in 
service or postservice.  It is also noteworthy that the death 
certificate, which was prepared upon consultation with Dr. 
D.P., notes that the Veteran's death was due to accidental 
injury due to his on-the-job (as a sheet metal worker) 
exposure to asbestos.

In short, the credible evidence of record does not show that 
the Veteran was exposed to asbestos in service.  Without 
persuasive evidence of exposure to asbestos during active 
duty service, and with credible evidence of substantial 
postservice asbestos exposure, there is no basis for relating 
the Veteran's lung cancer to his service.

During his lifetime the Veteran had not established service 
connection for any disability.  Consequently, there is no 
basis for considering whether a service connected disability 
contributed to cause his death.  See 38 C.F.R. § 3.312(c).
There remains for consideration whether the Veteran's 
hypertension and diabetes, which are listed on his death 
certificate as contributory causes of death were related to 
his service.  The record does not show, nor is it alleged, 
that either of these diseases was manifest in service or in 
the first year following the Veteran's discharge from active 
duty.  Consequently, service connection for either disease on 
the basis that is became manifest in service, or on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.  Likewise, there is no competent 
evidence that relates either disease to the Veteran's 
service, and it has not been alleged (by or on behalf of the 
appellant) that either of these contributory causes of the 
Veteran's is somehow related to his service.  Consequently, 
there is no basis for finding that a contributory cause of 
the Veteran's death was service connected.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim; accordingly, it must be denied.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


